Evans, P. J.
1. The losing party to a judgment on general demurrer is given the option to sue out a direct bill of exceptions assigning error on the judgment, or to have certified and filed exceptions pendente lite. If the latter course be followed, the ruling on demurrer becomes a pendente lite ruling which is reviewable only after the termination of the case, on exceptions taken to the final judgment rendered therein. Civil Code (1910), § 6138.
2. Where a plaintiff against whom a verdict has been rendered makes a motion for new trial, he can not properly, while the same is pending and still undisposed of, bring to this court for review any ruling, order, or decision made by the judge during the progress of the case or the judgment entered upon the verdict. Kelly & Jones Co. v. Moore, 125 Ga. 382 (54 S. E. 118).

Writ of error dismissed.


All the Justices concur.